982 So. 2d 1226 (2008)
Rubin E. PALM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4120.
District Court of Appeal of Florida, First District.
May 27, 2008.
Rubin E. Palm, pro se, Appellant.
Bill McCollum, Attorney General, Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's denial of his "Motion for Postconviction Relief for release of Rape Kit and Material Evidence for DNA Testing," filed pursuant to Florida Rule of Criminal Procedure 3.853. In light of the trial court's determination that the date of service of the order denying appellant's rule 3.853 motion is March 9, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on May 10, 2006, appealing the order on the appellant's postconviction motion, rendered and served on March 9, 2006, was untimely. Appellant's motion for rehearing filed on March 30, 2006 was also untimely. See Fla. R.Crim. P. 3.853(e); Whipple v. State, 867 So. 2d 433 (Fla. 1st DCA 2004). Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
ALLEN, WEBSTER, and THOMAS, JJ., concur.